IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                 Assigned on Briefs November 16, 2011

          QUINTON ALBERT CAGE v. DAVID SEXTON, WARDEN

                 Appeal from the Criminal Court for Johnson County
                         No. 5891    Lynn W. Brown, Judge


                  No. E2011-01609-CCA-R3-HC - Filed July 10, 2012


The Petitioner, Quinton Albert Cage, filed a petition for a writ of habeas corpus, alleging that
his convictions and sentences were illegal because the United States Constitution did not
authorize the Tennessee Legislature to create criminal statutes. Upon motion by the State,
the habeas court dismissed the petition without an evidentiary hearing, finding that the
Petitioner failed to demonstrate that his judgments were facially void and noting that nothing
on the face of the judgments indicated that the underlying sentences were invalid. Following
our review of the record and applicable authorities, we affirm the summary dismissal by the
habeas court.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court is Affirmed.

D. K ELLY T HOMAS, J R., J., delivered the opinion of the court, in which J AMES C URWOOD
W ITT, J R., and C AMILLE R. M CM ULLEN, JJ., joined.

Quinton Albert Cage, Mountain City, Tennessee, pro se.

Robert E. Cooper, Jr., Attorney General and Reporter; and Lacy Wilber, Assistant Attorney
General, for the appellee, State of Tennessee.

                                          OPINION

                                FACTUAL BACKGROUND

      On December 2, 1994, a Montgomery County jury convicted the Petitioner of
aggravated rape, especially aggravated kidnapping, aggravated robbery, attempted aggravated
robbery, and reckless endangerment with a deadly weapon. After a sentencing hearing on
January 13, 1995, the Petitioner received sentences of twenty-five years for aggravated rape
twenty years for especially aggravated kidnapping; eight years for aggravated robbery; three
years for attempted aggravated robbery; and two years for reckless endangerment. The
sentences for especially aggravated kidnapping, aggravated rape, aggravated robbery, and
reckless endangerment were ordered to run consecutively; the sentence for attempted
aggravated robbery was ordered to run concurrently with the other sentences. See State v.
Quinton Cage, No. 01C01-9605-CC-00179, 1999 WL 30595 (Tenn. Crim. App. Jan. 26,
1999).

       On June 3, 2011, the Petitioner filed a petition for habeas corpus relief. In the
petition, he alleged that the United States Constitution did not grant authority to the
Tennessee legislature to enact criminal laws. As a result, he insisted that his convictions
were illegal and that the judgments were void. In response to the allegations, the State filed
a motion to dismiss the petition on June 30, 2011. Before the Petitioner responded, the
habeas court issued an order on July 13, 2011, granting the State’s motion. The habeas court
granted relief finding that “[n]othing in the petition would support a finding that the
petitioner’s conviction[s are] void or that his sentence has expired.”


                                                 ANALYSIS

        The Petitioner contends that the habeas court committed error in dismissing his
petition for relief without allowing him to respond to the State’s motion to dismiss. The
Petitioner also contends that the trial court lacked subject-matter jurisdiction to convict and
sentence him because the United States Constitution did not grant Tennessee’s Legislature
the authority to enact criminal statutes. He explains that the Tennessee Legislature’s
unauthorized creation of criminal statutes under the premise of dual sovereignty “deprive[s]
him of the privilege and immunity from double jeopardy[.]” The Petitioner further contends
that his indictments did not have the appropriate signatures.1 The State responds that the
habeas court properly dismissed the petition for relief without a hearing because the
Petitioner’s judgments are, at best, voidable because neither the face of the judgments nor
the record of proceedings indicate that the trial court was without jurisdiction to determine
the case. The State also responds that even if the indictment at issue had not been properly
endorsed, this allegation would not merit habeas relief. Addressing the merits of the petition,
the State further responds that the trial court possessed and properly exercised its territorial
jurisdiction, that the Tennessee Legislature derives its authority to create criminal statutes
from the United States Constitution’s grant of police powers to the states, and that the state
constitution provides for the creation of courts.




1
    This argument was not included in the petition for relief.

                                                       -2-
        The determination of whether to grant habeas corpus relief is a question of law and
our review is de novo. Summers v. State, 212 S.W.3d 251, 262 (Tenn. 2007). The
Tennessee Constitution guarantees a convicted criminal defendant the right to seek habeas
corpus relief. T ENN. C ONST. art. I, § 15. However, the grounds upon which habeas corpus
relief will be granted are very narrow. Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999). In
this state, habeas corpus relief only addresses detentions that result from void judgments or
expired sentences. Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). A judgment is void
“only when ‘[i]t appears upon the face of the judgment or the record of the proceedings upon
which the judgment is rendered’ that a convicting court was without jurisdiction or authority
to sentence a defendant, or that a defendant’s sentence of imprisonment or other restraint has
expired.” Hickman v. State, 153 S.W.3d 15, 20 (Tenn. 2004) (quoting State v. Ritchie, 20
S.W.3d 624, 630 (Tenn. 2000) (citations omitted)). On the other hand, a voidable judgment
or sentence is one which is facially valid and which requires evidence beyond the face of the
judgment or the record of the proceedings to establish its invalidity. Taylor, 995 S.W.2d at
83. A petitioner bears the burden of establishing a void judgment or illegal confinement by
a preponderance of the evidence. Hogan v. Mills, 168 S.W.3d 753, 755 (Tenn. 2005).
Moreover, it is permissible for a court to summarily dismiss a habeas corpus petition, without
the appointment of counsel and without an evidentiary hearing, if there is nothing on the face
of the record or judgment to indicate that the convictions or sentences addressed therein are
void. Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App. 1994).

        Our review of the record indicates that the Petitioner failed to establish by a
preponderance of the evidence that his convictions and sentences are void. The State asserts
that the Petitioner’s judgments are, at best, merely voidable because addressing the issues
raised by the Petitioner would require evidence beyond the face of the judgment, and we
agree. See Taylor, 995 S.W.2d at 83. The Petitioner simply alleges that the Tennessee
Legislature was not granted the authority to create state criminal statutes from the U.S.
Constitution. This argument goes beyond questioning whether the court had subject-matter
jurisdiction and, in essence, questions the state’s authority to create the criminal statutes that
the courts are charged with applying. This alleged “defect” is not at all apparent from the
judgment or record of proceedings.

       Turning to the Petitioner’s claim that the Tennessee Legislature does not have the
authority to create criminal statutes, we note that the Constitution does require a distinction
between what is truly national and what is truly local. U.S. v. Lopez, 514 U.S. 549, 568
(1995). “The United States Constitution created a federal government of limited powers,
while reserving a generalized police power to the states. As a general rule, the possession and
enjoyment of all rights are subject to a reasonable exercise of the police power of the states,
and that the police power extends to all great public needs.” 16A C.J.S. Const. Law §611
(2012); see U.S. v. Morrison, 529 U.S. 598, 612-18 (2000). The regulation and punishment

                                               -3-
of intrastate violence that is not directed at the instrumentalities, channels, or goods involved
in interstate commerce has always been the province of the States. Morrison, 529 U.S. at 618;
see, e.g., Cohens v. Virginia, 6 Wheat. 264, 426, 428, 5 L. Ed. 257 (1821) (Marshall, C.J.)
(stating that Congress “has no general right to punish murder committed within any of the
States,” and that it is “clear ... that congress cannot punish felonies generally”). Indeed, we
can think of no better example of the police power, which the Founders denied the National
Government and reposed in the States, than the suppression of violent crime and vindication
of its victims. Id.; see, e.g., Lopez, 514 U.S., at 566, 115 S. Ct. 1624 (“The Constitution ...
withhold[s] from Congress a plenary police power”).

       Within the realm of police power, the legislature may act in any matter that
       falls within the dictates of the constitution expressly or by necessary
       implication. In fact, according to some authorities, the ability of the state to
       provide for the health, safety and welfare of the citizen is inherent in the police
       power without any express statutory or constitutional provision. It extends to
       all matters which concern the regulation and control of the internal affairs of
       the state, and may even directly affect the internal affairs of a business or
       industry, as long as the legislation is neither arbitrary nor discriminatory.

16A C.J.S. Const. Law §611 (2012); see East N.Y. Sav. Bank v. Hahn, 326 U.S. 230, 232-33
(1945); see generally Queenside Hills Realty Co. v. Saxl, 328 U.S. 80, 82 (1946) (The court
stated that it was “not concerned with the wisdom of this [state] legislation or the need for
it[ and that p]rotection of the safety of persons is one of the traditional uses of the police
power of the States.”).

        We, therefore, reject the argument that only the federal government may regulate
criminal conduct occurring wholly intrastate. “In our constitutional system, it is the
sovereign states that possess general ‘police powers.’” SNPCO, Inc. v. City of Jefferson
City, --- S.W.3d ----, 2012 WL 987998, at *3 (Tenn. 2012); see Medtronic, Inc. v. Lohr, 518
U.S. 470, 475 (1996); Estrin v. Moss, 430 S.W.2d 345, 348 (1968). State governments have
the authority to enact any laws that are reasonably related to the health, safety, welfare, and
morals of its citizens, subject only to the constraints imposed by the federal and state
constitutions, and states may delegate these police powers to local governments. SNPCO,
Inc., --- S.W.3d ----, 2012 WL 987998, at *3; see Motlow v. State, 145 S.W. 177, 188-89
(1912); see also State ex rel. Lightman v. City of Nashville, 60 S.W.2d 161, 162 (1933)
(discussing the State’s ability to delegate powers to local governments).

       Basically, the Petitioner’s assertions amount to no more than a claim that the trial
court erred in exercising jurisdiction that it clearly possessed under the governing criminal
and sentencing statutes and the Tennessee Constitution, as the state constitution provides for

                                               -4-
the creation of courts of general, special, or limited jurisdiction. T ENN. C ONST. amend. VI,
§1; see also Tenn. Code Ann. § 16-1-101. Additionally, as there is no allegation that the court
departed from the mandates of the lawfully-enacted statutes criminalizing the Petitioner’s
behavior, the habeas court was correct in concluding that the trial court did not commit error
in exercising its jurisdiction.

        Briefly addressing the Petitioner’s claim that the indictment lacked the appropriate
signatures, we must first note that this argument was not included in his petition for relief,
and the habeas court did not have an opportunity to address this issue. This court has
repeatedly held that we will not review issues that are raised for the first time on appeal.
Regardless, the issue is without merit. Even assuming that the indictment at issue had not
been properly endorsed, this allegation would not merit habeas relief. See Milburn L.
Edwards v. Cherry Lindamood, Warden, No. M2006-01092-CCA-R3-HC, 2007 WL 152233
at * 1 (Tenn. Crim. App. Jan. 17, 2007). This court has previously held that an allegation
regarding the lack of the district attorney’s signature on an indictment will not warrant
habeas relief.2 Derrick Richardson v. Virginia Lewis, Warden, and the State of Tennessee,
No. E2005-00817-CCA-R3-HC, 2006 WL 3479530, at *2 (Tenn. Crim. App. Dec. 1, 2006).


                                             CONCLUSION

      Based upon the foregoing reasoning and authorities, we affirm the judgment of the
habeas corpus court summarily dismissing the petition.




                                                           ________________________________
                                                           D. KELLY THOMAS, JR., JUDGE




2
    The Petitioner never specifies which signatures were missing from the indictments.

                                                     -5-